Appeal by the plaintiff from a judgment of the Supreme Court, Schenectady County, entered on May 21,1971, in favor of plaintiff in the amount of $5,000. Plaintiff was injured in an automobile accident on September 27, 1969. The action to *870recover for the injuries sustained -was tried and the jury rendered a verdict of $5,000. The question of liability is not raised on this appeal. Plaintiff, however, does raise three issues. IJe maintains that the court erred in limiting his proof to the medical bills and lost time as set forth in the bill of particulars; that the court also erred in refusing plaintiff’s offer of the mortality tables; and, finally, that the verdict was inadequate. We find no merit in any of these alleged errors. While the bill of particulars stated plaintiff was still under a doctor’s care at the time it was served and plaintiff was still unable to work, it also stated that a supplemental bill would be served. This was not done, and there was no request to amend it. Consequently, the trial court properly limited the proof as set forth in the bill of particulars. As to the mortality tables, it is an established rule that they are admissible where the proof establishes the plaintiff has sustained permanent injuries. In the instant case there was no proof of any permanency. Finally, it was up to the jury to assess the damages and on this record we cannot say that the verdict was inadequate. Judgment affirmed, with costs. Staley, Jr., J. P., Greenblott, Cooke, Sweeney and Kane, JJ., concur.